                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                           DOC #: __________________
                                                                    DATE FILED: __12/12/2019___

               -against-
                                                                               18 Cr. 287 (AT)
MARIO POWELL,
                                                                                   ORDER
                               Defendant.
ANALISA TORRES, District Judge:

       Pursuant to an indictment dated April 16, 2018, Defendant, Mario Powell, was charged

with (1) a Hobbs Act robbery in violation of 18 U.S.C. §§ 1951 and 2, and (2) discharging a

firearm in connection with the Hobbs Act robbery, in violation of 18 U.S.C. §§ 924(c)(1)(A)(iii)

and 2. Indictment, ECF No. 5. Trial is scheduled for April 13, 2020.

       Defendant moves for an order: (1) suppressing evidence seized (a) incident to his arrest

and (b) pursuant to three search warrants, (2) granting a hearing pursuant to Franks v. Delaware,

438 U.S. 154 (1978); and (3) directing the early disclosure of materials falling under Federal

Rule of Evidence 404(b), 18 U.S.C. § 3500, Brady v. Maryland, 373 U.S. 83 (1963), and Giglio

v. United States, 405 U.S. 150 (1972). ECF No. 57. For the reasons stated below, Defendant’s

motions are DENIED.

                                        BACKGROUND

       The complaint dated March 24, 2018 alleges the following facts. On March 17, 2018, a

livery cab driver received a call for a pick-up at 3439 Boston Road in the Bronx, to which the

driver responded. Compl. ¶ 3(a)–(b), ECF No. 1. The driver picked up a male passenger, who

asked to be driven to another location in the Bronx. Id. ¶ 3(b). After the cab reached the

destination of Morrison Avenue between East 172nd and East 174th Streets, the passenger pulled

out a firearm, pointed it at the driver, and demanded cash. Id. ¶ 3(c). The driver retrieved

approximately $23 in cash and gave it to the passenger, who, upon exiting, discharged the
firearm through the open rear passenger door, shooting the driver several times. Id. ¶ 3(d).

Having sustained multiple gunshot wounds, the driver lost control of the cab and sped

northbound on Morrison Avenue. Id. ¶ 3(e). Officers with the New York City Police

Department (the “NYPD”) observed the erratically moving cab and responded at approximately

12:46 a.m. Id.

        NYPD Detective Patrick Curran’s interview notes indicate that, on March 19, 2018, at

5:05 p.m., the driver described the shooter as a black male, “in his young to mid 20’s[,] wearing

a black hooded jacket, black pants and black sneakers,” “with what looked like slits between his

eyebrows and a tattoo in between his eye brows,” and with “some sort of stain on the left side of

his nose.” Def. Ex. K, ECF No. 58-11 (internal quotation marks omitted).

        Video surveillance footage of the area depicts an individual sprinting southbound on

Morrison Avenue shortly after the shooting, making a right turn westbound on East 172nd Street,

and then turning left, continuing at a brisk pace on Stratford Avenue toward Westchester

Avenue. Compl. ¶ 4(a)–(b). The person wore blue sneakers, a dark-colored puffy down coat

with a hood, and black pants, and kept his hand in his pocket. Id. ¶ 4(c). 1 Still photos from the

surveillance footage depict a tattoo on the individual’s forehead. Id. Law enforcement officers

aired videotaped excerpts on the local news on March 20, 2018. Id. ¶ 5(a).

        On March 22, 2018, Defendant’s relative identified Defendant as the person depicted in

the video, based on the relative’s belief that the blue sneakers belonged to Defendant. Id. The

relative also described Defendant as having eyebrow slits and a facial tattoo. Id. A recent

photograph of Defendant provided to law enforcement by another family member shows a tattoo

on Defendant’s forehead. Id. ¶ 5(b).


1
 Defendant notes that the surveillance footage shows that the individual “has both hands in his pockets.” Def.
Mem. at 18, ECF No. 58.
                                                             2
           On March 23, 2018, Defendant was arrested. Def. Mem. at 5, ECF No. 58. That same

day, a search warrant was executed at 3437 Seymour Avenue, Apt. 1A. Id. From a room

exclusively occupied by Defendant, officers recovered a pair of blue sneakers, black pants, and a

cell phone. Id.

           On March 24, 2018, the criminal complaint was filed in this case, alleging that the driver

observed the suspect as “ha[ving] a tattoo on his face,” with “eyebrow ‘slits,’ which are thin

vertical cuts in a person’s eyebrow hair,” and as “wearing dark clothing.” Id. ¶ 3(f).

           On April 13, 2018, two search warrants for historical cellular location information were

obtained: the first for (347) 963-0680, the number used to call the cab driver, and the second for

(929) 463-1551, which officers received from the cab driver’s family as one used by the shooter.

Def. Mem. at 6. On May 11, 2018, two additional search warrants for historical cellular location

information were ordered: one for (347) 720-8054, the number associated with the cell phone

recovered from Defendant’s room during the March 23, 2018 search, and the second for (929)

288-9560, the number associated with the “What’s App” application on the recovered cell phone.

Id.

                                                 DISCUSSION

      I.      Suppression of Evidence Seized Incident to Defendant’s Arrest

           Defendant argues that his arrest lacked probable cause, and that all tangible and

testimonial fruits of his seizure and search should be suppressed. Def. Mem. at 6–11. 2

              A. Legal Standard

           “Probable cause to arrest a person exists if the law enforcement official, on the basis of




2
  Defendant moves to suppress “any and all tangible or testimonial fruits of his seizure and search by the police,
including observations of [D]efendant’s post-seizure conduct,” but does not indicate what, if any, evidence was
obtained incident to his arrest. Def. Mem. at 6; see also id. at 11.
                                                               3
the totality of the circumstances, has sufficient knowledge or reasonably trustworthy information

to justify a person of reasonable caution in believing that an offense has been or is being

committed by the person to be arrested.” United States v. Patrick, 899 F.2d 169, 171 (2d Cir.

1990); see also Beck v. Ohio, 379 U.S. 89, 91 (1964). “[P]robable cause is a fluid concept—

turning on the assessment of probabilities in particular factual contexts,” Illinois v. Gates, 462

U.S. 213, 232 (1983), and though “probable cause requires a showing that a person ‘of

reasonable caution’ would be warranted in the belief that a crime has been committed, ‘it does

not demand any showing that such a belief be correct or more likely true than false,’” United

States v. Wallace, No. 97 Cr. 975, 1998 WL 401534, at *5 (S.D.N.Y. July 17, 1998) (quoting

Texas v. Brown, 460 U.S. 730, 742 (1983)); see also United States v. Medina, 19 F. Supp. 3d

518, 532–33 (S.D.N.Y. 2014).

           B. Analysis

       Defendant argues that law enforcement lacked probable cause to arrest Defendant,

because the driver’s description of the shooter differs from Defendant’s appearance in some

respects. Def. Mem. 8–10. Defendant contends that there are several meaningful discrepancies:

specifically, the driver described the shooter as having “black sneakers” (whereas the sneakers

retrieved from Defendant’s residence were blue), “a tattoo in between his eyebrows” (whereas

Defendant’s tattoo is on the right-hand side of his face), and a “stain on the left side of his nose”

(whereas Defendant’s nose has no such discoloration). Def. Mem. at 8–9. Defendant also points

to the fact that the driver recalled that the shooter ran northbound on Morrison Avenue, whereas

surveillance footage shows Defendant running southbound. Id. at 9–10. Defendant argues that

these differences undermine the Government’s claim that law enforcement had probable cause to

arrest Defendant. Id.

       The Government argues that the driver, who was interviewed two days after being shot,
                                                      4
provided “a distinctive description that aligned in critical respects with the appearance of the

defendant,” and that “it is not surprising, nor does it defeat probable cause, that certain aspects of

[the shooter]’s appearance were omitted or overlooked,” given the driver’s vantage point of the

shooter in the backseat, the driver’s condition at the time of the interview, and the level of detail

discussed. Gov’t Mem. at 5, ECF No. 59.

       The Court agrees with the Government. To establish probable cause, “it is not necessary

to make a prima facie showing of criminal activity or to demonstrate that it is more probable

than not that a crime has been or is being committed.” United States v. Cruz, 834 F.2d 47, 50

(2d Cir. 1987) (internal quotation marks and citation omitted). Moreover, “if there is

independent corroborative evidence to support the eyewitness’s assertions, a person of

reasonable caution is warranted in believing that an offense has been committed.” Wallace, 1998

WL 401534, at *7.

       To be sure, the fact that surveillance footage captures an individual identified as

Defendant running from the vicinity of the shooting does not, on its own, establish that

Defendant was the shooter; running from the sound of gunshots can be consistent with innocent

behavior. Here, however, law enforcement considered the surveillance video footage with the

driver’s description of the shooter, which aligned in several key respects with Defendant’s

appearance, namely, that he had a tattoo on his face near his eye, eyebrow slits, wore dark

clothing, and matched the described race and gender. See also Cruz, 834 F.2d at 51 (“[Probable

cause] ‘must be seen and weighed not in terms of library analysis by scholars, but as understood

by those versed in the field of law enforcement.’”) (quoting Brown, 460 U.S. at 742)). The

Court, therefore, rejects Defendant’s claim that law enforcement lacked probable cause to arrest

Defendant.

       Accordingly, that portion of Defendant’s motion seeking suppression of the fruits of his
                                                      5
arrest is DENIED.

   II.      Suppression of Fruits of the March 23 and May 11, 2018 Search Warrants

         Defendant also moves to suppress the fruits of the searches conducted pursuant to three

search warrants: (1) a March 23, 2018 warrant authorizing the search of the bedroom occupied

by Defendant at 3437 Seymour Avenue, Apt. 1A; (2) a May 11, 2018 warrant authorizing the

disclosure of historical location information for cellphone number (347) 720-8054; and (3) a

May 11, 2018 warrant authorizing the disclosure of historical location information for cellphone

number (929) 288-9560. Def. Mem. at 12. Defendant argues that the March 23, 2018 warrant

lacked probable cause, and that the May 11, 2018 warrants were derivative of the March 23,

2018 warrant and similarly lacked probable cause. Id. at 12–13. The Court addresses each

warrant in turn.

            A. The March 23, 2018 Search Warrant

                    1. Standing

         Defendant argues that he has standing to contest the March 23, 2018 warrant because he

resided in a bedroom at the location at the time of his arrest, and had changed the lock on the

bedroom door so that only he had access to the room. Def. Mem. at 15. The Government does

not contest standing. See generally Gov’t Mem. The Court agrees that Defendant had a

legitimate expectation of privacy in the bedroom he occupied at 3437 Seymore Avenue, Apt. 1A,

see Katz v. United States, 389 U.S. 347, 361 (1967) (Harlan, J., concurring), and that Defendant,

therefore, has standing to contest the March 23, 2018 search warrant.

                    2. Legal Standard

         “A reviewing court must accord substantial deference to the finding of an issuing judicial

officer that probable cause exists. . . . The reviewing court’s determination should be limited to

whether the issuing judicial officer had a substantial basis for the finding of probable cause.”
                                                     6
United States v. Wagner, 989 F.2d 69, 72 (2d Cir. 1993)) (citations omitted). Moreover, “a court

reviewing a challenged warrant . . . must accord considerable deference to the probable cause

determination of the issuing magistrate.” United States v. Clark, 638 F.3d 89, 93 (2d Cir. 2011)

(internal quotation marks and citation omitted). A magistrate judge must apply a “totality-of-the-

circumstances approach” to determine if probable cause exists to issue a search warrant. See

Gates, 462 U.S. at 231. “The task of the issuing magistrate is simply to make a practical,

common-sense decision whether, given all the circumstances set forth in the affidavit before him

. . . there is a fair probability that contraband or evidence of a crime will be found in a particular

place.” Id. at 238.

                      3. Analysis

       Defendant argues that the March 23, 2018 warrant lacked probable cause and contained

misleading assertions because the supporting affidavit lacked evidence for its conclusions and

omitted certain exculpatory facts. Def. Mem. at 14. Specifically, Defendant argues that the

search warrant affidavit—the sworn testimony by Marcus Guest, a Special Agent with the

Bureau of Alcohol, Tobacco, Firearms, and Explosives of the U.S. Department of Justice, Def.

Ex. Q, ECF No. 58-17—“inaccurately portrays” Defendant “as the perpetrator running from the

scene,” based on a “truncated version of the description of the perpetrator given to the police by

the victim (tattoo on his face, dark clothing, thin vertical cuts in eyebrow hair (eyebrow ‘slits’),”

which “does not include the victim’s description of the black sneakers and the location of the

tattoo.” Def. Mem. at 16. Defendant further argues that the affidavit’s reliance on the

surveillance video footage and the family member’s identification of Defendant as the individual

in the video is misplaced, because such identification merely establishes “that the person in the

video is Mario Powell, not that Mario Powell is the perpetrator of the crimes.” Id. at 17. Last,

Defendant contends that the special agent’s opinion that the individual portrayed in the
                                                       7
surveillance video is the perpetrator is misleading, because that opinion was based on the special

agent’s conclusion that the surveillance footage showing the individual keeping his hand in his

pocket is consistent with concealing a firearm. Id. at 17–18. Instead, Defendant argues, the

individual could have been resting or warming his hands. Id.

       The Court rejects Defendant’s claim that the magistrate judge erred in concluding that

there was probable cause for the issuance of the March 23, 2018 search warrant. Probable cause

requires an analysis of the totality of the circumstances, see Gates, 462 U.S. at 230, applying a

“flexible, common-sense standard,” Brown, 460 U.S. at 742. Here, law enforcement officers set

forth sufficient facts to establish that there was a “fair probability that contraband or evidence of

a crime [would] be found” in Defendant’s bedroom. United States v. Falso, 544 F.3d 110, 117

(2d Cir. 2008) (quoting Gates, 462 U.S. at 238). Although the affidavit’s description of the

perpetrator is abbreviated, it is not inaccurate, and the Court does not conclude that the special

agent’s opinion that the individual in the surveillance video exhibited behaviors consistent with

that of the suspect (such as running with a hand or both hands in a pocket) was misleading, given

the totality of the circumstances. Here, as with its review of probable cause for Defendant’s

arrest, the Court concludes that the driver’s description, which aligned in key respects with traits

of the individual later identified as Defendant, supports a finding of probable cause.

       Accordingly, that portion of Defendant’s motion seeking suppression of the fruits of the

March 23, 2018 search warrant is DENIED.

           B. May 11, 2018 Search Warrants

                       1. Standing

       As with the March 23, 2018 search warrant, Defendant has standing to challenge the May

11, 2018 search warrants executed for (347) 720-8054 and (929) 288-9560, because the phone

numbers were retrieved pursuant to the March 23, 2018 search warrant and are derivative of that
                                                      8
search. See Wong Sun v. United States, 371 U.S. 471, 484 (1963) (“The exclusionary prohibition

extends as well to the indirect as the direct products of [unlawful searches].”); Nardone v. United

States, 308 U.S. 338, 341 (1939); see also supra at 6 (citing Katz, 389 U.S. at 361).

                         2. Probable Cause

          Defendant argues that because cell phone numbers (347) 720-8054 and (929) 288-9560

were obtained pursuant to the March 18, 2018 warrant, the historical cellular location

information for those numbers should be suppressed as fruits of the poisonous tree. Def. Mem.

at 19–23. However, there was sufficient support for a finding of probable cause for the March

23, 2018 warrant, and those same facts also support the “fair probability” that cellsite location

information for Defendant’s phone numbers would also provide evidence of a crime. Falso, 544

F.3d at 117.

          Accordingly, that portion of Defendant’s motion seeking suppression of the fruits of the

May 11, 2018 search warrants is DENIED.

   III.      Franks Hearing

          Next, Defendant requests a hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978),

to “determine if the misstatements or omissions [in the Government’s search warrant affidavits]

were made intentionally or with reckless disregard.” Def. Mem. at 25. To warrant a Franks

hearing:

          There must be allegations of deliberate falsehood or of reckless disregard for the truth,
          and those allegations must be accompanied by an offer of proof. . . . Affidavits or sworn
          or otherwise reliable statements of witnesses should be furnished, or their absence
          satisfactorily explained. Allegations of negligence or innocent mistake are insufficient.
          The deliberate falsity or reckless disregard whose impeachment is permitted today is only
          that of the affiant, not of any nongovernmental informant.

Franks, 438 U.S. at 171.




                                                      9
         In support of his request for a Franks hearing, Defendant cites the following facts: (1)

that another witness had described a dark-skinned perpetrator fleeing from the scene, when the

defendant is “a light skinned black person,” Def. Mem. at 26, and (2) that Defendant asserts that

the affidavits for the challenged warrants omit that the driver believed the shooter ran

northbound, and described the shooter as having a tattoo in between his eyebrows, a “stain” on

the side of the perpetrator’s nose, and as wearing black sneakers. Id.

         Even if these facts had been brought to the attention of the magistrate judge, there

remains ample probable cause to support the challenged warrants, as discussed above. See supra

at 5–8; see also United States v. Rajaratnam, 719 F.3d 139, 146 (2d Cir. 2013) (“The ultimate

inquiry [under Franks] is whether, after putting aside erroneous information and correcting

material omissions, there remains a residue of independent and lawful information sufficient to

support a finding of probable cause or necessity.” (internal quotation marks, alterations, and

citation omitted)). Defendant’s motions can be resolved without a Franks hearing. See United

States v. Viscioso, 711 F. Supp. 740, 745 (S.D.N.Y. 1989) (noting that district courts are “‘not

required as a matter of law to hold an evidentiary hearing if defendant’s papers did not state

sufficient facts which, if proven, would have required the granting of the relief requested’”

(alteration omitted)) (quoting United States v. Culotta, 413 F.2d 1343, 1345 (2d Cir. 1969)).

         Accordingly, Defendant’s request for an evidentiary hearing is DENIED.

   IV.      Disclosure of Uncharged Crimes or Other Bad Acts Under Fed. R. Evid. 404(b)

         Defendant moves for an order directing the Government to “disclose any and all acts

which the Government will seek to introduce pursuant to Rule 404(b),” and requests a disclosure

date of sixty days prior to trial. Def. Mem. at 27.

         Pursuant to Federal Rule of Evidence 404(b)(1), “[e]vidence of a crime, wrong, or other

act is not admissible to prove a person’s character in order to show that on a particular occasion
                                                      10
the person acted in accordance with the character.” However, “[t]his evidence may be

admissible for another purpose, such as proving motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident.” Id. at (b)(2). Upon a defendant’s

request, the Government must “provide reasonable notice of the general nature of any such

evidence that the prosecutor intends to offer at trial; and do so before trial—or during trial if the

court, for good cause, excuses lack of pretrial notice.” Id. at (b)(2)(A)–(B). Rule 404(b) “sets no

minimum time for action by the government in this request, nor would any time limit be

appropriate, since the evidence the government wishes to offer may well change as the proof and

possible defenses crystallize.” United States v. Matos-Peralta, 691 F. Supp. 780, 791 (S.D.N.Y.

1988).

         The Government argues that “discovery in this case is not [so] voluminous” as to justify

Defendant’s request, and represents that it “plans to provide the defendant with sufficient

advance notice, as required by [Rule 404(b)].” Gov’t Mem. at 20. Courts in this district have

denied motions for the early disclosure of Rule 404(b) evidence based on similar representations

by the Government. See, e.g., United States v. Allums, No. 97 Cr. 267, 1997 WL 599562, at *1

(S.D.N.Y. Sept. 25, 1997) (“The Government has agreed to produce this material in time so that

the defense may have an opportunity to challenge their admission; this is all that is required with

respect to Rule 404(b) evidence.”).

         Because the Court will set a schedule for the disclosure of Rule 404(b) evidence prior to

trial, and considering the Government’s representation that it will comply, that portion of

Defendant’s motion seeking early disclosure of Rule 404(b) material is DENIED as premature.

   V.       Brady and Giglio Material

         Next, Defendant moves for an order requiring the Government to disclose all exculpatory

material in its possession pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and its progeny,
                                                     11
including material that pertains to the credibility of Government witnesses pursuant to Giglio v.

United States, 405 U.S. 150 (1972). Def. Mem. at 30–37.

         Defendant’s application is procedurally barred for failure to comply with Local Criminal

Rule 16.1, which requires submission of an affidavit “certifying that counsel has conferred with

counsel of the opposing party” in a good faith effort at resolution without intervention of the

Court.

         Moreover, Defendant’s motion must be denied on the merits. Pursuant to the Due

Process Clause, upon a criminal defendant’s request, the Government must provide evidence in

its possession that is favorable to the defendant and is material either to guilt or punishment,

Brady, 373 U.S. at 87, including evidence in possession of individuals working on the

Government’s behalf, see Kyles v. Whitley, 514 U.S. 419, 437 (1995), and evidence that relates

to the credibility of Government witnesses, Giglio, 405 U.S. at 154–55. Such evidence must be

disclosed “in time for its effective use at trial.” United States v. Coppa, 267 F.3d 132, 146 (2d

Cir. 2001). The Court accepts the Government’s representation that, “[t]o date, the Government

is unaware of any additional potential Brady material regarding the defendant, but will provide

timely disclosure to the defendant if any Brady material comes to light,” Gov’t Mem. at 21, and

that “the Government intends to provide the defense with Giglio material prior to trial, and the

Government is available to confer with the defendant on a reasonable disclosure schedule,” id. at

22. See United States v. Perez, 940 F. Supp. 540, 553 (S.D.N.Y. 1996) (denying motion for

pretrial disclosure of Brady and Giglio material because Brady “establishes no general right of

pretrial discovery and gives rise to no pretrial remedies,” and because “the government has

agreed to make [the] information available to the defense . . . sufficiently in advance of the

witness’ testimony so as to avoid any delay at trial”).

         Accordingly, that portion of Defendant’s motion for an order requiring early disclosure of
                                                     12
material pursuant to Brady and its progeny is DENIED.

   VI.      Additional Motions

         Defendant “requests the opportunity . . . to file additional or supplemental motions, based

upon the resolution of the issues raised [in his motion] or the provision of additional discovery

by the Government.” Def. Mem. at 38. The Court will entertain requests seeking leave to file

additional motions for good cause. Defendant’s request for permission to file additional motions

at this juncture is, however, DENIED as premature.

                                          CONCLUSION

         Accordingly, for the reasons stated above, Defendant’s motion is DENIED. The Clerk of

Court is directed to terminate the motion at ECF No. 57.

         SO ORDERED.

Dated: December 12, 2019
       New York, New York




                                                     13
